180 S.E.2d 856 (1971)
STATE of North Carolina
v.
Bobby Gene MAYNOR.
No. 90.
Supreme Court of North Carolina.
May 12, 1971.
*858 Atty. Gen. Robert Morgan and Deputy Atty. Gen. James F. Bullock, Raleigh, for the State.
Sol G. Cherry, Fayetteville, Public Defender, for defendant appellant.
BOBBITT, Chief Justice.
As indicated by the evidential facts summarized in our preliminary statement, the State's evidence was amply sufficient to withstand defendant's motions for judgments as in case of nonsuit and to support the verdicts. There was evidence of all essential elements of first degree murder and of kidnapping.
On objection, a voir dire hearing was conducted to determine the admissibility of the testimony of Deputy Sheriff Washburn as to statements made by defendant while in custody. Washburn testified in detail, both on direct and cross-examination, as to the warnings given defendant concerning his constitutional rights and as to the circumstances under which defendant made the statements. Defendant did not testify or offer evidence.
On the uncontradicted evidence, the court found that, before he made any statement, Washburn warned defendant that he had the right to remain silent; that any statement he made could be used against him; that he had the right to retain an attorney for advice; that counsel would be provided by the State if he was unable to employ counsel; that if he chose to make a statement he had the right to stop at any time; that defendant had signed "a waiver of rights," and indicated he understood his rights with reference to making a statement; and that any statement made by defendant was made voluntarily and was not obtained in violation of defendant's constitutional rights. Since there was plenary evidence to support the court's findings, Washburn's testimony as to defendant's statements was properly admitted for consideration by the jury.
Although we find no error in the admission of Washburn's testimony as to defendant's in-custody statements, it is noteworthy that there was plenary evidence to sustain the verdicts independent of the testimony concerning in-custody statements made by defendant.
In his brief, counsel for defendant states he has found "(n)o specific prejudicial error" in the record. Our consideration of the record indicates there was no error in the manner in which the trial was conducted. The grievous error was that of defendant who, for a pittance, assaulted, robbed, tied, imprisoned in the trunk, transported, and thereafter deliberately drowned, a man with whom he had been associating ostensibly as a friend.
The verdicts and judgments will not be disturbed.
No error.